                                                    THE HONORABLE MARY JO HESTON
 1                                                  CHAPTER 13
 2

 3

 4

 5

 6

 7

 8

 9

10
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11                   WESTERN DISTRICT OF WASHINGTON AT TACOMA

12
       In re:                                      Case No.: 18-42558-MJH
13
       THUYDUNG D HUYNH,                           NOTICE OF DEFAULT
14

15
                                         Debtor.
16
                                                   NOTICE
17
            You are hereby notified that pursuant to the Order on the Trustee’s Motion to Dismiss
18
     requiring strict compliance entered on May 10, 2019, you are in default pursuant to the terms of
19

20   that order. Trustee intends to submit an ex parte order dismissing the case for consideration by

21   the Court on December 31, 2019 unless the default is cured. Failure to cure the default

22   identified in this notice by the above date may result in dismissal of the bankruptcy case without

23   further notice to you. A copy of the strict compliance order is included with this notice.
24

25
                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
                                                                                  2122 Commerce Street
     NOTICE OF DEFAULT                             -1                               Tacoma, WA 98402
                                                                                         (253) 572-6600
                                                DEFAULT
 1

 2          Pursuant to the Strict Compliance Order you were to make each monthly plan payment

 3   that becomes due in the six months following entry of the order.
 4          According to the Trustee’s records you have failed to make a full plan payment for
 5
     October, November and December 2019, as required by the terms of the Strict Compliance
 6
     Order. Please immediately remit payment to the following address:
 7

 8          Chapter 13 Trustee
            PO Box 120
 9          Memphis, TN 38101-0746

10          If you do not cure the default within ten (10) days of the mailing date of this notice your
11
     case may be dismissed without further notice to you.
12

13          DATED this 20th day of December, 2019 at Tacoma, Washington.

14

15
            Mathew S. LaCroix, WSBA# 41847 for
16          Michael G. Malaier, Chapter 13 Trustee
17

18

19

20

21

22

23

24

25
                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
                                                                                  2122 Commerce Street
     NOTICE OF DEFAULT                           -2                                 Tacoma, WA 98402
                                                                                         (253) 572-6600
